Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


1.	Claims 21-24, 29, 33-35, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (US 2017/0365640; hereinafter Kim, see IDS dated 12/10/2020).
Regarding claims 21, 23, 37 and 40, Kim discloses, in fig. 2A, a resistive random access memory, comprising: a first electrode 21; a second electrode 23; a resistive layer 22 (transition metal oxide 22) between the first electrode 21 and the second electrode 23; and at least one thermal enhanced layer 22 (phase change material 22), wherein the thermal enhanced layer 22 is adjacent to the resistive layer 22 (variable resistance layer 22 is a multilayered structure, [0044]) , and a thermal conductivity of the thermal enhanced layer (chalcogenide 22) is less than a thermal conductivity of the first electrode (metal 21: Ti, TiN, WN, W, Ta, TaN, Al, Cu, Ag, Pt, Ir; [0040]) and a thermal conductivity of the second electrode (metal 23: Ti, TiN, WN, W, Ta, TaN, Al, Cu, Ag, Pt, Ir; [0040]), the at least one thermal enhanced layer 22 (variable resistance layer 22) and the resistive layer 22 (transition metal oxide 22) are independent of each other (layer 22 is a multilayered structure form on top of each other, [0044]), and the at least one thermal enhanced layer 22 is on at least one side (top/bottom side) of the resistive layer 22.  
Kim fails to disclose the electrical conductivity of a material of the at least one thermal enhanced layer ranges from 10 µΩ/cm2 to 10 Ω/cm2, the thermal conductivity of a material of the thermal enhanced layer (0.01W/mK-20W/mK), the thickness of the resistive layer (1nm-30 nm) and the thermal enhanced layer (10nm-200nm).
Although the electrical conductivity, the thermal conductivity, the thickness of the thermal enhanced layer and the resistive layer are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 

Regarding claim 22, Kim discloses wherein the thermal conductivity of the first electrode and/or the thermal conductivity of the second electrode ([0040]; for example: Al (235 W/mK), Cu (401 W/mK), Ag (428 W/mK)) are/is twice, five times or more than ten times as high as the thermal conductivity of the thermal enhanced layer ([0044]; chalcogenide (for example: GST (0.21W/Mk)).
Regarding claim 24, Kim discloses wherein the at least one side of the resistive layer 22 comprises a top side of the resistive layer 22, or the at least one side of the resistive layer 22 comprises a bottom side of the resistive layer 22, or the at least one side of the resistive layer 22 comprises a top side of the resistive layer 22 and a bottom side of the resistive layer 22, the top side and the bottom side of the resistive layer 22 are respectively two sides of the resistive layer 22 in a direction in which the first electrode 21 and the second electrode 23 are stacked (fig. 2A).
Regarding claim 29, Kim discloses further comprising a substrate, wherein the first electrode, the second electrode, the resistive layer, and the thermal enhanced layer are on the substrate ([0020]). 
Regarding claim 33, Kim discloses wherein a material of the substrate comprises silicon and/or silicon oxide ([0020]). 
Regarding claim 34, Kim discloses wherein a material of the first electrode and/or a material of the second electrode comprises Ti, Ta, Al, Ag, W, Cu, Pt, W, WN, Ir, TaN or TiN ([0040]).
0044]).
Regarding claim 38, Kim discloses wherein a material of the thermal enhanced layer comprises anoxic metal oxide or a phase change material ([0044]).

2.	Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (US 2017/0365640) in view of Hong et al. (US 2016/0043142; hereinafter Hong, see IDS dated 12/10/2020).
Kim disclose the resistive layer 22 is a transition metal oxide layer and the thermal enhanced layer 22 is a phase change material ([0044]) but fails to disclose the material of the transition metal oxide and phase change material.
However, Hong, [0059], discloses the transition metal oxide comprises AlOx, TaOx, HfOx, or SiOx and the phase change material comprises GeSbTe. It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of the Kim by forming the transition metal oxide material and the phase change material as taught by Hong for the purpose of selecting a well-known material on the basis of its suitability for the intended used as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07).

Allowable Subject Matter


3.	Claims 25-28 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818